Name: COMMISSION REGULATION (EC) No 183/97 of 31 January 1997 fixing the import duties in the cereals sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  plant product;  America
 Date Published: nan

 1 . 2 . 97 1 EN I Official Journal of the European Communities No L 31 / 19 COMMISSION REGULATION (EC) No 183 /97 of 31 January 1997 fixing the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249 /96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (*), and in particular Article 2 ( 1 ) thereof, Whereas Article 10 of Regulation (EEC) No 1766/92 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation ; whereas, however, in the case of the products referred to in para ­ graph 2 of that Article , the import duty is to be equal to the intervention price valid for such products on importa ­ tion and increased by 55 % , minus the cif import price applicable to the consignment in question ; Whereas, pursuant to Article 10 (3) of Regulation (EEC) No 1766/92, the cif import prices are calculated on the basis of the representative prices for the product in ques ­ tion on the world market; Whereas Regulation (EC) No 1249/96 lays down detailed rules for the application of Council Regulation (EEC) No 1766/92 for the 1996/97 marketing year as regards import duties in the cereals sector; Whereas the import duties are applicable until new duties are fixed and enter into force ; whereas they also remain in force in cases where no quotation is available for the reference exchange referred to in Annex II to Regulation (EC) No 1249 /96 during the two weeks preceding the next periodical fixing; Whereas, in order to allow the import duty system to function normally, the representative market rates recorded during a reference period should be used for calculating the duties ; Whereas application of Regulation (EC) No 1249/96 results in import duties being fixed as set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The import duties in the cereals sector referred to in Article 10 (2) of Regulation (EEC) No 1766/92 shall be those fixed in Annex I to this Regulation on the basis of the information given in Annex II . Article 2 This Regulation shall enter into force on 1 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p . 21 . (2 ) OJ No L 126, 24 . 5 . 1996, p . 37 . ') OJ No L 161 , 29 . 6. 1996, p. 125 . No L 31 /20 EN Official Journal of the European Communities 1 . 2 . 97 ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by sea from other ports (2 ) ( ECU/tonne) 1001 10 00 Durum wheat (') 12,20 2,20 1001 90 91 Common wheat seed 34,14 24,14 1001 90 99 Common high quality wheat other than for sowing (s) 34,14 24,14 medium quality 39,62 29,62 low quality 61,59 51,59 1002 00 00 Rye 69,98 59,98 1003 00 10 Barley , seed 69,98 59,98 1003 00 90 Barley, other (3) 69,98 59,98 1005 10 90 Maize seed other than hybrid 85,92 75,92 1005 90 00 Maize other than seed (-1) 85,92 75,92 1007 00 90 Grain sorghum other than hybrids for sowing 69,98 59,98 (') In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. ( 2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of:  ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea , or  ECU 2 per tonne , where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden , Finland or the Atlantic Coasts of the Iberian Peninsula . (') The importer may benefit from a flat-rate reduction of ECU 14 or 8 per tonne , where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met. l . 2 . 97 | EN Official Journal of the European Communities No L 31 /21 4AfiVEAT 11 Factors for calculating duties (period from 15 January 1997 to 30 January 1997) 1 . Averages over the two-week period preceding the day of fixing: Exchange quotations Minneapolis Kansas City Chicago Chicago Minneapolis Minneapolis Product (% proteins at 12 % humidity) HRS2. 14 % HRW2. 11,5% SRW2 YC3 HAD2 US barley 2 Quotation (ECU/tonne) 118,85 127,43 115,45 89,87 176,56 0 118,78 (') Gulf premium (ECU/tonne) 35,77 21,71 11,71 12,96   Great Lakes premium (ECU/tonne)       (') Fob Gulf . 2 . Freight/cost: Gulf of Mexico  Rotterdam : ECU 12,80 per tonne; Great Lakes  Rotterdam: ECU 23,22 per tonne. 3 . Subsidy (third paragraph of Article 4 (2) of Regulation (EC) No 1249/96 : ECU 0,00 per tonne).